 
EXHIBIT 10.1
 
RESIGNATION ANDSEPARATION AGREEMENT


This Resignation and Separation Agreement (“Agreement”) is made by and between
Multimedia Games, Inc., a Texas corporation (“Company”), and Anthony Sanfilippo,
who is currently employed by the Company as its President and Chief Executive
Officer (“Executive”).
 
A.      Executive has notified the Company he intends to resign his positions in
order to accept the Chief Executive Officer position with Pinnacle
Entertainment, Inc., effective March 14, 2010 (“Separation Date”).
 
B.           Company and Executive mutually desire that Executive continue his
service on the Company’s Board of Directors.
 
C.           Company and Executive mutually desire to make certain modifications
to the terms and conditions of the stock option agreements identified on Exhibit
A, which Executive acknowledges and agrees represent all outstanding rights held
by Executive to purchase equity securities of the Company (the “Option
Agreements”).
 
THEREFORE, in consideration of the promises and mutual agreements hereinafter
set forth, it is agreed by and between the undersigned as follows:
 
1.           Executive Resignation.  Executive hereby resigns, effective as of
the Separation Date, all employee positions with the Company and its affiliates,
including without limitation the positions of President and Chief Executive
Officer of Multimedia Games, Inc.  The Company hereby waives Executive’s
thirty-day notice obligation set forth in Section 1.7.2 of his Executive
Employment Agreement dated June 15, 2008, as amended (the “Employment
Agreement”), and the parties agree that the effective date of the termination of
Executive’s employment shall be the Separation Date.
 
2.           Waiver Obligation to Resign from Board; Agreement to Nominate to
Board:  In consideration for the agreements reached herein and for other good
and valuable consideration, the Company agrees to waive the obligation of
Executive to resign from the Company’s Board of Directors immediately upon the
termination of his employment for any reason, as set forth in Section 1.2 of the
Employment Agreement.  The Company agrees to maintain Executive’s nomination to
the Board of Directors in connection with the Company’s 2010 Annual Meeting of
Shareholders, as described in the Company’s Proxy Statement dated January 28,
2010, and to cause management’s proxy holders to vote proxies they receive FOR
the election of Executive to the Board of Directors.  If elected to the Board in
connection with the Company’s 2010 Annual Meeting of Shareholders, Executive
shall be entitled to the same compensation arrangements as other ongoing,
non-employee directors of the Company.
 
3.           Equity Interests.  Executive acknowledges and agrees that (a)
notwithstanding any provisions to the contrary in the Option Agreements
(including provisions based on continuation of “Service” as defined therein, or
otherwise), any options to purchase shares of common stock of the Company held
by Executive that are not vested as of April 1, 2010, shall expire unexercised
on April 1, 2010, (b) any vested options to purchase shares of common stock of
the Company may be exercised in accordance with terms and conditions of the
applicable Option Agreements, and (c) other than such options, Executive has no
right, title or interest in or to any options or rights to acquire shares of
capital stock of Company, pursuant to any agreement (oral or written) or plan
with Company or otherwise.
 
4.           Applicable Law.  The validity, interpretation and performance of
this Agreement shall be construed and interpreted according to the laws of the
State of Texas.
 
5.           Agreements Remain in Force Except for Modification.  Except as
modified herein, the agreements between Company and Executive listed on Exhibit
B remain in full force and effect.  It is agreed that there are no collateral
agreements or representations, written or oral, regarding the terms and
conditions of Executive’s separation of employment with Company other than those
set forth in this Agreement. This Agreement may be amended only by a written
instrument executed by all parties hereto.
 

--------------------------------------------------------------------------------


THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN.  WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.
 
Dated:  March 14, 2010
/s/ Anthony Sanfilippo

Anthony Sanfilippo






MULTIMEDIA GAMES, INC.
 
Dated:  March 14, 2010
/s/ Michael J. Maples, Sr.

Michael J. Maples, Sr.
Chairman

 

--------------------------------------------------------------------------------


EXHIBIT A


1.  Multimedia Games, Inc. Stock Option Agreement and related Notice of Grant of
Stock Option dated June 15, 2008, representing a nonstatutory option to purchase
1,300,000 shares of the Company’s common stock at an exercise price of $4.68 per
share, issued under the Company’s 2008 Employment Inducement Award Plan.


2.  Multimedia Games, Inc. Stock Option Agreement (Immediately Exercisable) and
related Notice of Grant of Stock Option dated September 30, 2009, representing a
stock option to purchase 300,000 shares of the Company’s common stock at an
exercise price of $5.12 per share, issued under the Company’s 2002 Stock Option
Plan (19,531 shares representing an incentive stock option; 280,469 shares
representing a non-qualified stock option).



--------------------------------------------------------------------------------


EXHIBIT B


1.  Executive Employment Agreement dated June 15, 2008, as amended December 31,
2008


2.  Indemnification Agreement effective June 15, 2008


3.  The Option Agreements (as defined, and as identified on Exhibit A hereto)


4.  Agreement Regarding Proprietary Developments, Confidential Information, and
Non-Solicitation dated June 15, 2008


5.  Common Stock Purchase Agreement dated June 15, 2008
 
 